DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
	Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kistler (US 2,629,161).
Kistler discloses a ceramic article (10) that is a monolithic body.  See the title, Figure 1, and col. 3, lines 60-61.  The ceramic article may be a ceramic liner.  See col. 4, line 41.  The article comprises a base portion (11)(i.e., bulk portion) having a surface layer (12)(i.e., surface portion) with a thickness that is less than the thickness of the ceramic article.  See Figures 1-2 and See col. 6, line 61 to col. 4, lines14.  The surface layer inherently possesses a surface corresponding to the inner surface, and the base portion inherently possesses a surface corresponding to the outer surface.
The surface layer comprises a silicate glass which is not present in the base portion.  See Figure 2, and Example II, col. 3, lines 40-45.  The base portion is at least 90% Al2O3.  See col. 1, 
Kistler does not discloses the presence of any sintering aid in the formation of the ceramic when the ceramic body is heated under pressure in a mold.  See col. 1, line 49 to col. 2, line 32.  
As to claim 2, Kistler discloses the inner surface of the surface layer (12) comprises glass filling the pores between granules.  See col. 3, lines 60-70.
Claim 3 describes the external environment of the ceramic liner (i.e., disposed over an inner wall of a furnance) and does not limit the structure of the ceramic liner.  The article of Kistler is capable of being disposed in a furnace.  Moreover, the materials employed in Kistler et al. are inherently capable of being in contact with a metal.
As to claim 4, Figure 2 of Kistler shows that the amorphous phase forms portions (members) discrete from other portions (members).
As to claim 5, Kistler discloses that the surface layer comprises an embedded amorphous phase.  See Figure 2.
	As to claims 6-10, the glass is formed from raw materials comprising silica (SiO2), sodium oxide (Na2O), alumina (Al2O3) and boron oxide (B2O3)(col. 3, lines 40-45), which forms a borosilicate glass.

Claim Rejections - 35 USC § 103
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kistler (US 2,629,161) as applied to claim 1 above.
Kistler anticipates claim 1 for the reasons recited above.
Kistler differs from claim 11 by failing to expressly disclose the thickness of the surface portion as a percentage of the thickness of the body such that the claim 11 range is anticipated.
However, Kistler discloses that the thickness of the surface layer should be at least 1/16 inch thick, but may be made thicker up to the entirety of thickness of a one inch article.  See col. 4, lines 18-56.  In other words, Kistler suggests a surface layer that is 1/16 inch up to 1 inch of a 1 inch article, which corresponds to 6% (1/16”/1” = 6.25%) up to 100% of the thickness of the article.  This range overlaps the range recited in claim 11, and overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have selected from the overlapping portion of the range taught by the reference, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.  Moreover, it has been held that it was within the level of ordinary skill in the art to have changed the size of a prior art article.  See MPEP 2144.04 IV A.

Response to Arguments
Applicant's arguments filed 01 March 2021 have been fully considered but they are not persuasive. 
Applicants argue that Kistler requires the presence of bentonite (i.e., a sintering aid) which is precluded by claim 1.  The argument is noted but disregards the disclosure from column 1, line 51 to column 2, line 33 where Kistler discloses an embodiment in which the alumina is formed as “self-bonded.”  See col. 2, lines 26-27.  The phrase “self-bonded” indicates that no sintering aid is present.  Moreover, this embodiment in Kistler is identified as the method employed in US 2,091,569.  See col. 2, lines 22-29.  The method of US 2,091,569 does not disclose the inclusion of any sintering aid.  Lastly, Kistler discloses that the ceramic “may” include a small amount of bentonite.  See col. 2, line 34.  The permissible nature of “may” clearly envisages an embodiment lacking bentonite.  

Allowable Subject Matter
Claims 12-20 are allowed.  The prior art fails to disclose or suggest a ceramic liner comprising a monolithic body including a bulk unsintered portion and a discontinuous amorphous phase in which at least 50% of the amorphous phase resides in a surface portion. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376.  The examiner can normally be reached on Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784